Exhibit 10.2
AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT
This Amendment, Resignation, Waiver, Consent and Appointment Agreement (this
“Agreement”) is entered into as of July 24, 2009, by and among Lehman Commercial
Paper Inc. (“Lehman”), a debtor and debtor in possession under chapter 11 of the
Bankruptcy Code (defined below) acting alone or through one or more of its
branches as the Administrative Agent (in such capacities, the “Existing Agent”)
under that certain Credit Agreement (as defined below), the Successor Agent (as
defined below) and Pinnacle Entertainment, Inc. (the “Borrower”). Defined terms
in the Credit Agreement have the same meanings where used herein, unless
otherwise defined.
RECITALS
WHEREAS, the Borrower, the Lenders, the Existing Agent and certain other agents
party thereto have entered into that certain Second Amended and Restated Credit
Agreement dated as of December 14, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”);
WHEREAS, On October 5, 2008, the Existing Agent commenced a voluntary case under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);
WHEREAS, the Existing Agent desires to resign as Administrative Agent under the
Credit Agreement and the other Loan Documents; and
WHEREAS, pursuant to the Fourth Amendment, the Required Lenders appointed
Barclays Bank PLC as successor Administrative Agent (in such capacity, the
“Successor Agent”) under the Credit Agreement and the other Loan Documents,
subject to the occurrence of the Effective Date (as defined below), and
instructed both the Existing Agent and the Successor Agent to execute and
deliver this Agreement, the Borrower desires to ratify such appointment, and the
Successor Agent wishes to accept such appointment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:
1. Agency Resignation, Waiver, Consent and Appointment.
(a) As of the Effective Date (as defined below), (i) the Existing Agent hereby
resigns as the Administrative Agent as provided under Section 9.9 (Successor
Administrative Agent) of the Credit Agreement and shall have no further
obligations under the Loan Documents in such capacity; (ii) Barclays Bank PLC
hereby accepts the appointment by the Required Lenders (and the consent thereto
by the Borrower) set forth in the Fourth Amendment as Successor Agent; (iii) the
Successor Agent shall bear no responsibility for any actions taken or omitted to
be taken by the Existing Agent while the Existing Agent served as Administrative
Agent and Swing Line Lender under the Credit Agreement and the other Loan
Documents and (iv) each of the Existing Agent and Borrower authorizes the
Successor Agent to file any assignments or amendments with respect to the
Uniform Commercial Code Financing Statements, Mortgages, and other filings in
respect of the Collateral as the Successor Agent deems necessary or desirable
and each party hereto agrees to execute any documentation and to take such other
actions as may reasonably be necessary to evidence the resignation and
appointment described herein; provided that the Existing Agent shall bear no
responsibility for any actions taken or omitted to be taken by the Successor
Agent under this clause (iv).

 

 



--------------------------------------------------------------------------------



 



(b) The parties hereto hereby confirm, as of the Effective Date, that the
Successor Agent succeeds to the rights and obligations of the Administrative
Agent under the Credit Agreement and becomes vested with all of the rights,
powers, privileges and duties of the Administrative Agent and Swing Line Lender
under each of the Loan Documents, and the Existing Agent is discharged from all
of its duties and obligations as the Administrative Agent and Swing Line Lender
under the Credit Agreement and the other Loan Documents.
(c) The parties hereto hereby confirm that, as of the Effective Date, all of the
indemnification and other similar provisions of the Credit Agreement which by
their terms would survive the repayment of the Loans and the termination of the
Commitments, including, without limitation, Section 9 (The Agents) and
Section 10.5 (Payment of Expenses) to the extent they pertain to the Existing
Agent, continue in effect for the benefit of the Existing Agent, its sub-agents
and their respective affiliates in respect of any actions taken or omitted to be
taken by any of them while the Existing Agent was acting as Administrative Agent
and Swing Line Lender and inure to the benefit of the Existing Agent.
(d) The Existing Agent hereby assigns to the Successor Agent, as of the
Effective Date, each of the Liens and security interests granted to the Existing
Agent under the Loan Documents and the Successor Agent hereby assumes, as of the
Effective Date, all such Liens, for its benefit and for the benefit of the
Secured Parties.
(e) On and after the Effective Date, all possessory Collateral held by the
Existing Agent for the benefit of the Lenders shall be deemed to be held by the
Existing Agent as agent and bailee for the Successor Agent for the benefit of
the Lenders until such time as such possessory Collateral has been delivered to
the Successor Agent. Notwithstanding anything herein to the contrary or the
effectiveness of the terms hereof, Borrower agrees that all of such Liens
granted by Borrower, shall in all respects be continuing and in effect and are
hereby ratified and reaffirmed by it. Without limiting the generality of the
foregoing, any reference to the Existing Agent on any publicly filed document,
to the extent such filing relates to the Liens and security interests in the
Collateral assigned hereby and until such filing is modified to reflect the
interests of the Successor Agent, shall, with respect to such Liens and security
interests, constitute a reference to the Existing Agent as collateral
representative of the Successor Agent (provided, that the parties hereto agree
that the Existing Agent’s role as such collateral representative shall impose no
duties, obligations, or liabilities on the Existing Agent, including, without
limitation, any duty to take any type of direction regarding any action to be
taken against such Collateral other than the requirements of the Existing Agent
to consummate the assignments effected hereby, whether such direction comes from
the Successor Agent, the Required Lenders, or otherwise and the Existing Agent
shall have the full benefit of the protective provisions of Section 9 (The
Agents), including, without limitation, Section 9.7 (Indemnification), while
serving in such capacity). The Successor Agent agrees to take possession of any
possessory Collateral delivered to the Successor Agent following the Effective
Date upon tender thereof by the Existing Agent.

 

2



--------------------------------------------------------------------------------



 



2. Amendment. Effective as of the Effective Date, the Credit Agreement is hereby
amended as follows:
(a) “Lehman Commercial Paper Inc.” is replaced in each instance where it appears
with “Barclays Bank PLC”.
(b) ““LCPI”,” in the preamble to the Credit Agreement is deleted.
(c) “the “Administrative Agent”” in the preamble to the Credit Agreement is
replaced with “the “Administrative Agent”, it being understood and agreed that
any successor administrative agent appointed pursuant to Section 9.9 hereof
shall be the “Administrative Agent””.
(d) “LCPI” in the first “WHEREAS” clause is replaced with “Lehman Commercial
Paper Inc. (“LCPI”).
(e) “the Administrative Agent” in the first “WHEREAS” clause of the Credit
Agreement is replaced with “LCPI as the previous administrative agent”
(f) the following definitions are amended and restated in their entirety:
“First Amendment”: that certain First Amendment to the Existing Credit
Agreement, dated as of October 11, 2005, among the Borrower, the lenders party
thereto and LCPI as the prior administrative agent.
“Issuing Lender”: any Revolving Credit Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and notice to the Administrative Agent, subject to Section 9.9(c) hereof,
as applicable.
“Swing Line Lender”: Barclays Bank PLC, in its capacity as the lender of Swing
Line Loans, or, subject to Section 9.9(b) hereof, any other Revolving Credit
Lender from time to time designated by the Borrower to replace the existing
Swing Line Lender with the consent of such Revolving Credit Lender and notice to
the Administrative Agent; provided that in no event shall (i) there be more than
one Swing Line Lender at any time and (ii) any change in the Swing Line Lender
be permitted to occur while any Swing Line Loans are outstanding.
“Third Amendment”: that certain Third Amendment to Second Amended and Restated
Credit Agreement, dated as of November 17, 2006, between Borrower and LCPI as
prior administrative agent.
“Fourth Amendment”: that certain Fourth Amendment to Second Amended and Restated
Credit Agreement, dated as of the Fourth Amendment Effective Date, between
Borrower, LCPI as prior administrative agent and the Required Lenders.
(g) the following definition is added:
“Supermajority Lenders”: at any time, the holders of more than 66.7% of the sum
of (i) the aggregate unpaid amount of the Term Loans then outstanding, (ii) the
aggregate unpaid amount of the Delayed Draw Term Loans then outstanding,
(iii) the unfunded Delayed Draw Term Loan Commitments (if any), and (iv) the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

3



--------------------------------------------------------------------------------



 



(h) Section 9.9 of the Credit Agreement is restated in its entirety as follows:
“9.9 Successor Administrative Agent and Successor Swing Line Lender.
(a) The Administrative Agent may resign as Administrative Agent upon 10 days’
notice (such 10 day period, the “Notice Period”) to the Lenders and the Borrower
(the “Administrative Agent Resignation”). The Administrative Agent may be
removed (i) with or without cause, upon the affirmative vote of the
Supermajority Lenders to remove the Administrative Agent and the consent of
Borrower, in each case in writing, or (ii) for so long as the Administrative
Agent or any Affiliate of the Administrative Agent is a Defaulting Lender, upon
the affirmative vote of the Required Lenders to remove the Administrative Agent
and the consent of the Borrower, in each case in writing (each of clause (i) and
(ii), an “Administrative Agent Removal”). In the event of an Administrative
Agent Resignation or an Administrative Agent Removal, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). In the event of an Administrative Agent Resignation, if no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Effective upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the effective date of the removal of the
Administrative Agent pursuant to an Administrative Agent Removal, or by the end
of the Notice Period in the case of an Administrative Agent Resignation, the
retiring Administrative Agent’s resignation or removal shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. The
Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender. After any retiring Agent’s resignation as
Agent (or, in the case of the Administrative Agent, upon its resignation or
removal as set forth in this section), the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

 

4



--------------------------------------------------------------------------------



 



(b) If the Administrative Agent is the Swing Line Lender or is an Affiliate of
the Swing Line Lender, then (i) any Administrative Agent Resignation or
Administrative Agent Removal shall also constitute the resignation or removal of
the Swing Line Lender, and (ii) any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Swing Line Lender for all purposes hereunder. In such event,
(i) Borrower shall prepay any outstanding Swing Line Loans made by (x) the
resigning Administrative Agent in its capacity as Swing Line Lender, on or prior
to the end of the Notice Period, in the case of an Administrative Agent
Resignation, and (y) the removed Administrative Agent in its capacity as Swing
Line Lender as a condition to the effectiveness of the removal of the
Administrative Agent, in the case of an Administrative Agent Removal, (ii) upon
such prepayment, the retiring or removed Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation, and (iii) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender.
(c) If the Administrative Agent is an Issuing Lender or is an Affiliate of an
Issuing Lender, then any Administrative Agent Resignation or Administrative
Agent Removal shall also constitute the resignation or removal of such Issuing
Lender. In such event, (i) such Issuing Lender shall no longer be obligated to
issue additional Letters of Credit, (ii) in the case of an Administrative Agent
Removal only, Borrower shall either deliver the originals of all outstanding
Letters of Credit issued by such Issuing Lender to such Issuing Lender or enter
into arrangements with respect to such outstanding Letters of Credit as may be
satisfactory to such Issuing Lender as a condition to the effectiveness of the
removal of the Administrative Agent and (iii) for so long as such Letters of
Credit remain outstanding, the Issuing Lender shall continue to have all of the
rights and obligations of an Issuing Lender hereunder with respect to such
Letters of Credit issued by it prior to its resignation or removal.”
3. Address for Notices.
(a) As of the Effective Date, the address of the “Administrative Agent” for the
purposes of Section 10.2 (Notices) of the Credit Agreement, and for all notice
purposes under all Loan Documents, shall be as follows:
Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attention: Craig Malloy
Telecopy: (646) 758-4617
Telephone: (212) 526-7150
with a copy to:
Barclays Capital Services LLC
200 Cedar Knolls Road
Whippany, NJ 07981
Attention: May Wong
Facsimile: (973) 576-3014
Telephone: (973) 576-3251

 

5



--------------------------------------------------------------------------------



 



(b) As of the Effective Date, the Borrower hereby agrees that any payment
required to be made to the Successor Agent (whether for its own account or for
the account of the Lenders) under the Credit Agreement shall be made to the
address set forth in Section 3(a) hereof.
4. Representations and Warranties.
(a) Lehman hereby represents and warrants on and as of the date hereof and on
and as of the Effective Date that (i) it is legally authorized to enter into and
has duly executed and delivered this Agreement and (ii) the execution and
delivery by Lehman of this Agreement and the performance of its obligations
hereunder have been approved by the Order Pursuant to Sections 105(a), 363(b),
and 541(d) of the Bankruptcy Code and Bankruptcy Rule 6004 Authorizing Debtor to
(A) Continue to Utilize its Agency Bank Account, (B) Terminate Agency
Relationships and (C) Elevate Loan Participations, dated October 6, 2008 and
entered by the United States Bankruptcy Court for the Southern District of New
York, as to which no stay has been ordered and which has not been reversed,
modified, vacated or overturned, and that no further notice, consent or order is
required.
(b) Successor Agent hereby represents and warrants on and as of the date hereof
and on and as of the Effective Date that it is legally authorized to enter into
and has duly executed and delivered this Agreement.
(c) The Borrower hereby represents and warrants on and as of the date hereof and
on and as of the Effective Date that (i) it is legally authorized to enter into
and has duly executed and delivered this Agreement, (ii) no Default or Event of
Default has occurred and is continuing, including, specifically, with respect to
Sections 6.10, 6.11 and 6.12 of the Credit Agreement, (iii) the representations
and warranties set forth in Section 4 (Representations and Warranties) of the
Credit Agreement and the representations and warranties in each other Loan
Document, including, specifically, Section 4.19 of the Credit Agreement, are
true and correct on and as of (a) the date of this Agreement and (b) the
Effective Date with the same effect as though made on and as of December 14,
2005, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date; (iv) Schedule 2
contains a complete list of all possessory Collateral and security filings
related to the Collateral delivered to the Existing Agent; (v) the actions
described in Schedule 3 hereto have been performed prior to the date hereof and
(vi) all Liens and security interests created under the Loan Documents for the
benefit of the Secured Parties under the Loan Documents are valid and
enforceable Liens on and/or security interests in the Collateral, as security
for the Obligations.
5. Conditions Precedent to Effectiveness. For purposes of this Agreement, the
term “Effective Date” means the first date on which all of the following
conditions have been satisfied:
(a) Each of the parties hereto shall have executed and delivered this Agreement;
(b) The Existing Agent shall have received from the Borrower payment in
immediately available funds of all costs, expenses, accrued and unpaid fees and
other amounts payable to it as the Existing Agent pursuant to the Loan Documents
(including fees and expenses of counsel), set forth on Schedule 1 hereto, in
each case to the account specified on Schedule 1 hereto;

 

6



--------------------------------------------------------------------------------



 



(c) The Successor Agent and the Borrower shall have executed and delivered a fee
letter in relation to the annual agency fee paid to the Administrative Agent by
the Borrower;
(d) The Existing Agent shall have confirmed in writing that it has delivered the
items set forth on Schedule 2 hereto to the Successor Agent and the Successor
Agent shall have confirmed in writing that it has received the items set forth
on Schedule 2 hereto, except for the membership interest in PNK (Reno), LLC as
to which delivery and confirmation thereof will not occur until after the
requisite approval is obtained from the Nevada Gaming Commission;
(e) The Successor Agent shall have confirmed in writing that the Existing Agent
has completed each of the tasks listed on Schedule 4 hereto; and
(f) Each of the Guarantors shall have executed and delivered the Consent of
Guarantors in the form of Exhibit A attached hereto.
6. Further Assurances.
(a) Without limiting its obligations in any way under any of the Loan Documents,
the Borrower reaffirms and acknowledges its obligations to the Successor Agent
to the extent provided in the Credit Agreement and the other Loan Documents and
that the delivery of any agreements, instruments or any other document and any
other actions taken or to be taken to the extent required by and in accordance
with the Credit Agreement and the other Loan Documents shall be to the
satisfaction of Successor Agent notwithstanding whether any of the foregoing was
or were previously satisfactory to the Existing Agent.
(b) Each of the Borrower and the Existing Agent agrees that, following the
Effective Date, it shall furnish, at the Borrower’s expense, additional releases
of Collateral, amendment or termination statements and such other documents,
instruments and agreements as are customary and may be reasonably requested by
the Successor Agent from time to time in order to effect the matters covered
hereby.
(c) The Borrower shall reimburse the Existing Agent for all reasonable
out-of-pocket costs and expenses incurred by the Existing Agent in connection
with any actions taken pursuant to this Agreement to the extent provided in the
Credit Agreement.
(d) Each of the Borrower and the Existing Agent agrees that (i) it shall use
commercially reasonable efforts to obtain the approvals necessary from the
Nevada Gaming Commission for the transfer of the Pledge Agreement (Gaming
Regulated) with respect to the membership interest in PNK (Reno), LLC and
(ii) promptly following the date on which the Nevada Gaming Commission advises
the Borrower that it has approved the transfer of the Pledge Agreement (Gaming
Regulated) with respect to the membership interest in PNK (Reno), LLC, and in
any event not later than 45 days after the Borrower is so advised (or such later
date as the Successor Agent may agree in its discretion), it shall take such
actions as are customary and may be reasonably requested by the Successor Agent
in connection with the transfer of the Pledge Agreement (Gaming Regulated) with
respect to the membership interest in PNK (Reno), LLC from the Existing Agent to
the Successor Agent.

 

7



--------------------------------------------------------------------------------



 



(e) The Borrower agrees to provide to the Successor Agent reasonably promptly
after the Effective Date with the liability insurance and property insurance
policies of the Borrower and its Subsidiaries (or with excerpts therefrom) and
with customary endorsements naming the Successor Agent as additional insured and
lender loss payee, as the case may be, in each case as may be reasonably
requested by the Successor Agent.
7. Release. Borrower hereby unconditionally and irrevocably waives all claims,
suits, debts, liens, losses, causes of action, demands, rights, damages or
costs, or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent, which any of them may have or claim to have
against Lehman (whether in its capacity as an agent, lender, hedging
counterparty or otherwise) or its agents, employees, officers, affiliates,
directors, representatives, attorneys, successors or assigns (collectively, the
“Released Parties”) to the extent arising out of or in connection with the Loan
Documents, including without limitation damages resulting from any prior or
future failure to fund the Commitment of Lehman thereunder (collectively, the
“Claims”). Borrower further agrees forever to refrain from commencing,
instituting or prosecuting any lawsuit, action or other proceeding against any
Released Parties with respect to any and all of the foregoing described waived,
released, acquitted and discharged Claims or from exercising any right of
recoupment or setoff that it may have under a master netting agreement or
otherwise against any Released Party with respect to Obligations under the Loan
Documents. For the avoidance of doubt, it is acknowledged that the Commitment of
Lehman as a Lender under the Credit Agreement is not, and is not meant to be,
terminated hereby. Each of the Released Parties shall be a third party
beneficiary of the release herein provided.
8. Return of Payments.
(a) In the event that, after the Effective Date, the Existing Agent receives any
principal, interest or other amount owing to any Lender or the Successor Agent
under the Credit Agreement or any other Loan Document, the Existing Agent agrees
that such payment shall be held in trust for the Successor Agent, and the
Existing Agent shall return such payment promptly to the Successor Agent for
payment to the Person entitled thereto.
(b) In the event that, after the Effective Date, the Successor Agent receives
any principal, interest or other amount owing to Existing Agent under the Credit
Agreement or any other Loan Document, the Successor Agent agrees that such
payment shall be held in trust for the Existing Agent, and the Successor Agent
shall return such payment promptly to the Existing Agent.
9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.
10. Limitation. Each of the Borrower and the Successor Agent hereby agrees that
this Agreement (i) does not impose on the Existing Agent affirmative obligations
or indemnities to which it was not already subject, as of the date of its
petition commencing its proceeding under chapter 11 of the Bankruptcy Code, and
that could give rise to any administrative expense claims other than claims
arising as a result of (x) the failure by Lehman to perform any of its
obligations hereunder or (y) any representation or warranty of Lehman set forth
herein not being true and correct on and as of the date hereof and on and as of
the Effective Date and (ii) is not inconsistent with the terms of the Credit
Agreement.
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

 

8



--------------------------------------------------------------------------------



 



12. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
13. Interpretation. This Agreement is a Loan Document for the purposes of the
Credit Agreement.
14. Confidentiality. Schedule 1 to this Agreement is exclusively for the
information of the parties hereto and the information therein may not be
disclosed by any of the parties hereto or by any Guarantor to any third party or
circulated or referred to publicly without the prior written consent of Lehman,
which consent shall not be unreasonably withheld, delayed or conditioned, except
that this Agreement, including such Schedules, may be disclosed, if required, in
any legal, judicial or administrative proceeding or as otherwise required by law
or regulation or as requested by a governmental or regulatory authority.
15. Fee Letter. As of the Effective Date, that certain administrative fee letter
dated as of December 14, 2005 between Borrower and the Existing Agent shall be
of no further force or effect.
16. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature page follows]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

            LEHMAN COMMERCIAL PAPER, INC.,
as Existing Agent
      By:   /s/ Roopali Hall         Name:   Roopali Hall        Title:  
Authorized Signatory   

AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Successor Agent
      By:   /s/ Craig Malloy         Name:   Craig Malloy        Title:   Vice
President   

AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            PINNACLE ENTERTAINMENT, INC.,
as Borrower
      By:   /s/ Stephen H. Capp         Name:   Stephen H. Capp        Title:  
Executive Vice President and
Chief Financial Officer   

AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Expenses
Payment in full of the following amounts (in the aggregate, the “Expenses”):

              Amount    
Costs and Expenses Payable by Borrower (the “Costs and Expenses”):
         
Legal Fees of Weil, Gotshal & Manges LLP
  $ 26,760.80  

Wire Transfer Information for the Payoff Amount:

     
Credit Bank:
   JP Morgan Chase Bank
ABA#
   #021000021
For Credit To:
   Weil, Gotshal & Manges LLP
Account No.
   #0158-37-430
For Further Credit To:
   
Account No.
   
Att:
   
Ref:
   73683.4016

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Stock Certificates and Stock Powers
1. Stock Certificate No. 2 and Stock Power of President Riverboat
Casino-Missouri, Inc., issued to Pinnacle Entertainment, Inc., in the amount of
1,000 shares.
2. Membership Certificate No. 1 and Stock Power of Belterra Resort Indiana, LLC,
issued to Pinnacle Entertainment, Inc., representing 100% ownership interest.
3. Stock Certificate No. 3 and Stock Power of Biloxi Casino Corp., issued to
Casino Magic Corp., in the amount of 1,250 shares.
4. Membership Certificate No. 1 and Stock Power of Boomtown, LLC, issued to
Pinnacle Entertainment, Inc., representing 100% ownership interest.
5. Stock Certificate No. 1 and Stock Power of HP/Compton, Inc., issued to
Hollywood Park, Inc. in the amount of 1,000 shares.
6. Stock Certificate No. 24 and Stock Power of Casino One Corporation, issued to
Casino Magic Corp., in the amount of 100 shares.
7. Stock Certificate No. 5 and Stock Power of PNK (Bossier City), Inc., issued
to Casino Magic Corp., in the amount of 100 shares.
8. Membership Certificate No. 1 and Stock Power of PNK (Reno), LLC, issued to
Pinnacle Entertainment, Inc., representing 100% ownership interest.
9. Stock Certificate No. 1 and Stock Power of St. Louis Casino Corp., issued to
Casino Magic Corp., in the amount of 1,000 shares.
10. Stock Certificate No. 1 and Stock Power of Casino Magic Management Services
Corp., issued to Casino Magic Corp., in the amount of 1,000 shares.
11. Stock Certificate No. 1 and Stock Power of Realty Investment Group, Inc.,
issued to Hollywood Park, Inc. (predecessor in interest to Pinnacle
Entertainment, Inc.), in the amount of 1,000 shares.
12. Stock Certificate No. 1 and Stock Power of PNK Development 1, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
13. Stock Certificate No. 1 and Stock Power of PNK Development 2, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
14. Stock Certificate No. 1 and Stock Power of PNK Development 3, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
15. Stock Certificate No. 1 and Stock Power of PNK Development 4, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.

 

 



--------------------------------------------------------------------------------



 



16. Stock Certificate No. 1 and Stock Power of PNK Development 5, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
17. Stock Certificate No. 1 and Stock Power of PNK Development 6, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
18. Stock Certificate No. 2 of Casino Magic Corp., issued to Pinnacle
Entertainment, Inc., in the amount of 35,000,000 shares.
Security Filings Related to the Collateral
Trademark Collateral Assignment

  1.   Second Amended and Restated Trademark Collateral Assignment, by Pinnacle
Entertainment, Inc. and Grantors in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated December 14, 2005 and recorded December 16, 2005
with the United States Patent and Trademark Office at Reel No. 003212, Frame 1

Security Agreement

  2.   Second Amended and Restated Security Agreement, by Pinnacle
Entertainment, Inc. and Grantors in favor of Lehman Commercial Paper Inc., dated
as of December 14, 2005, as filed with the Federal Aviation Civil Aircraft
Registry on June 26, 2009

  3.   Supplement to Second Amended and Restated Security Agreement, by and
between Pinnacle Entertainment, Inc., Grantors and Lehman Commercial Paper Inc.,
dated December 17, 2008, as filed with the Federal Aviation Civil Aircraft
Registry on June 26, 2009.

Deeds of Trust and Mortgages
Belterra

  4.   Mortgage with Assignment of Rents, Security Agreement and Fixture Filing,
by Belterra Resort Indiana, LLC in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated as of December 17, 2003, recorded January 8, 2004 in
Mortgage Record 166, Page 72 as Instrument No. 17931 in the Official Records of
Switzerland County, Indiana

  5.   First Amendment to Mortgage with Assignment of Rents, Security Agreement
and Fixture Filing, dated as of August 26, 2004, recorded September 13, 2004 in
Mortgage Record 173, Page 105 in the Official Records of Switzerland County,
Indiana

  6.   Amended and Restated Mortgage with Assignment of Rents, Security
Agreement and Fixture Filing, by Belterra Resort Indiana, LLC in favor of Lehman
Commercial Paper Inc., as Administrative Agent, dated as of December 14, 2005,
recorded December 28, 2005 in Mortgage Record 185, Page 15 as Instrument
No. 23339 in the Official Records of Switzerland County, Indiana

  7.   First Amendment to Amended and Restated Mortgage with Assignment of
Rents, Security Agreement and Fixture Filing, dated as of November 17, 2006,
recorded November 22, 2006 in Mortgage Record 192, Page 61 as Instrument
No. 25683 in the Official Records of Switzerland County, Indiana

 

 



--------------------------------------------------------------------------------



 



8500 Alabama

  8.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper
Inc., as Administrative Agent, dated as of December 14, 2005 and recorded
December 30, 2005 in Book B-16994 at Pages 1314/1348, the Official Records of
the County of St. Louis, Missouri, a duplicate of which recorded February 9,
2006 as Document No. 2006020900403 in the Official Records of the County of St.
Louis, Missouri; and recorded March 27, 2006 in Book 03272006, Page 259 in the
Official Records of the City of St. Louis, Missouri.

  9.   First Amendment to Deed of Trust with Assignment of Rents, Security
Agreement and Fixture Filing, dated as of November 17, 2006, recorded
November 17, 2006 in Book 11172006, Page 343 in the Official Records of the City
of St. Louis, Missouri, and recorded November 20, 2006 in Book 17367, Page 4582
in the Official Records of the County of St. Louis, Missouri

Embassy Suites, 901 and 925 N. First St.

  10.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by PNK (ES), LLC in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated as of March 21, 2005, recorded April 5, 2005 in Book
04052005, Page 0391 in the Official Records of the City of St. Louis, Missouri
(925 N. First Street)

  11.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by PNK (ES), LLC in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated as of September 1, 2005, recorded September 2, 2005
in Book 09022005, Page 0346 in the Official Records of the City of St. Louis,
Missouri (901 N. First Street)

  12.   Amended and Restated Deed of Trust with Assignment of Rents, Security
Agreement and Fixture Filing, dated as of December 14, 2005, by PNK (ES), LLC in
favor of Lehman Commercial Paper Inc., as Administrative Agent, recorded
December 27, 2005 in Book 12272005, Page 0137 in the Official Records of the
City of St. Louis, Missouri (901 and 925 N. First Street)

  13.   First Amendment to Amended and Restated Deed of Trust with Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of
November 17, 2006, recorded November 17, 2006 in Book 11172006, Page 342 in the
Official Records of the City of St. Louis, Missouri

19 parcels from LCRA

  14.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by PNK (ST. LOUIS RE), LLC in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated as of August 31, 2005, recorded September 9, 2005 in
Book 09092005, Page 0250 in the Official Records of the City of St. Louis,
Missouri

 

 



--------------------------------------------------------------------------------



 



  15.   Amended and Restated Deed of Trust with Assignment of Rents, Security
Agreement and Fixture Filing, by PNK (ST. LOUIS RE), LLC in favor of Lehman
Commercial Paper Inc., as Administrative Agent, dated as of December 14, 2005,
recorded December 21, 2005 in Book 12212005, Page 39 in the Official Records of
the City of St. Louis, Missouri

  16.   First Amendment to Amended and Restated Deed of Trust with Assignment of
Rents, Security Agreement and Fixture Filing, dated as of November 17, 2006,
recorded November 17, 2006 in Book 11172006, Page 341 in the Official Records of
the City of St. Louis, Missouri

St. Louis City Project

  17.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by Casino One Corporation in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated as of November 17, 2006, recorded November 17, 2006
in Book 11172006, Page 338 in the Official Records of the City of St. Louis,
Missouri

St. Louis County Project

  18.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper
Inc., as Administrative Agent, dated as of November 17, 2006, recorded
November 21, 2006 as Document No. 806 in Book 17369, Page 231 of the Official
Records of the County of St. Louis, Missouri

Cherrick’s Subdivision

  19.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper
Inc., as Administrative Agent, dated as of October 5, 2007, recorded
November 14, 2007 in Book 11142007, Page 0439 of the Official Records of the
City of St. Louis, Missouri

Mooring Points

  20.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, dated as of April 14, 2008 by President Riverboat Casino-Missouri, Inc.
in favor of Lehman Commercial Paper Inc., as Administrative Agent, recorded
June 6, 2008 in Book 06062008, Page 152 in the Official Records of the City of
St. Louis, Missouri

Bossier City

  21.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by PNK (Bossier City), Inc. in favor of
Lehman Commercial Paper Inc., as Administrative Agent, dated as of December 17,
2003, recorded December 19, 2003 as Instrument No. 793972 in the Official
Records of Bossier Parish, Louisiana, and recorded December 19, 2003 as
Instrument No. 1895055 in the Official Records of Caddo Parish, Louisiana

  22.   First Amendment to Mortgage, Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, dated as of August 27, 2004,
recorded September 9, 2004 as Instrument No. 814920 in the Official Records of
Bossier Parish, Louisiana, and recorded September 8, 2004 as Instrument
No. 1937269 in the Official Records of Caddo Parish, Louisiana

 

 



--------------------------------------------------------------------------------



 



  23.   Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, by PNK (Bossier City), Inc. in
favor of Lehman Commercial Paper Inc., as Administrative Agent, dated as of
December 14, 2005, recorded December 21, 2005 as Instrument No. 853434 in the
Official Records of Bossier Parish, Louisiana, and recorded December 20, 2005 as
Instrument No. 2012868 in the Official Records of Caddo Parish, Louisiana

  24.   First Amendment to Amended and Restated Mortgage, Assignment of Leases
and Rents, Security Agreement and Collateral Assignment of Proceeds, dated as of
November 17, 2006, recorded November 20, 2006 as Instrument No. 882590 in the
Official Records of Bossier Parish, Louisiana, and recorded November 20, 2006 as
Instrument No. 2067880 in the Official Records of Caddo Parish, Louisiana

  25.   Partial Release of Mortgage dated as of May 12, 2008, recorded June 19,
2008 as Instrument No. 931954 in the Official Records of Bossier Parish,
Louisiana, and recorded June 19, 2008 as Instrument No. 2162498 in the Official
Records of Caddo Parish, Louisiana

Harvey Canal, New Orleans

  26.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by Louisiana-I Gaming in favor of Lehman
Commercial Paper, as Administrative Agent, dated as of December 17, 2003,
recorded December 19, 2003 as Instrument No. 10387234 in MOB 4165 Page 646 in
the Official Records of Jefferson Parish, Louisiana

  27.   First Amendment to Mortgage, Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, dated as of August 26, 2004,
recorded September 7, 2004 as Instrument No. 10454574 in the Official Records of
Jefferson Parish, Louisiana

  28.   Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, by Louisiana-I Gaming in favor
of Lehman Commercial Paper Inc., dated as of December 14, 2005, recorded
December 20, 2005 as Instrument No. 10561599 in MOB 4260 Page 710 in the
Official Records of Jefferson Parish, Louisiana

  29.   First Amendment to Amended and Restated Mortgage, Assignment of Leases
and Rents, Security Agreement and Collateral Assignment of Proceeds, dated as of
November 17, 2006, recorded November 20, 2006 as Instrument No. 10665720 in the
Official Records of Jefferson Parish, Louisiana

Burgoyne Residence

  30.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by PNK (Lake Charles), L.L.C. in favor of
Lehman Commercial Paper, Inc., as Administrative Agent, dated as of December 14,
2005, recorded January 20, 2006 as File No. 2746035 in the Official Records of
Calcasieu Parish, Louisiana

 

 



--------------------------------------------------------------------------------



 



  31.   First Amendment to Mortgage, Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, dated as of November 17, 2006,
recorded November 17, 2006 as File No. 2783663 in MOB 3254, Page 667 in the
Official Records of Calcasieu Parish, Louisiana

Harrah’s

  32.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by PNK (SCB), L.L.C. in favor of Lehman
Commercial Paper Inc., as Administrative Agent, dated as of February 15, 2007,
recorded May 2, 2007 as File No. 2809089 in the Official Records of Calcasieu
Parish, Louisiana

  33.   Act of Correction and Release dated as of January 25, 2008, recorded on
February 8, 2008 as File No. 2857070 in MOB 3497, Page 154 in the Official
Records of Calcasieu Parish, Louisiana

Sugarcane Bay

  34.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral of Assignment of Proceeds by PNK (Lake Charles), L.L.C. in favor of
Lehman Commercial Paper Inc., as Administrative Agent, dated as of April 18,
2008, recorded June 10, 2008 as File No. 2877493 BK 3558, Page 689 in the
Official Records of Calcasieu Parish, Louisiana

Lake Charles

  35.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by PNK (Lake Charles), L.L.C. in favor of
Lehman Commercial Paper, as Administrative Agent, dated as of December 17, 2003,
recorded December 30, 2003 as File No. 2655736 BK 2772, Page 102 in the Official
Records of Calcasieu Parish, Louisiana

  36.   First Amendment to Mortgage Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, dated as of August 26, 2004,
recorded September 7, 2004 as File No. 2687138 BK 2893, Page 55 in the Official
Records of Calcasieu Parish, Louisiana

  37.   Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Collateral Assignment of Proceeds, by PNK (Lake Charles), L.L.C.
in favor of Lehman Commercial Paper Inc., as Administrative Agent, dated as of
December 14, 2005, recorded December 21, 2005 as File No. 2742475 BK 3102, Page
112 in the Official Records of Calcasieu Parish, Louisiana

  38.   First Amendment to Amended and Restated Mortgage, Assignment of Leases
and Rents, Security Agreement and Collateral Assignment of Proceeds, dated as of
November 17, 2006, recorded November 17, 2006 as File No. 2783656 BK 3254, Page
648 in the Official Records of Calcasieu Parish, Louisiana

 

 



--------------------------------------------------------------------------------



 



  39.   Partial Release of Mortgage dated as of January 22, 2009, recorded
June 4, 2009 as File No. 2922177 in the Official Records of Calcasieu Parish,
Louisiana

Country Club Road

  40.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by PNK (Lake Charles), L.L.C. in favor of
Lehman Commercial Paper Inc., as Administrative Agent, dated as of September 16,
2008, recorded October 3, 2008 as File No. 2894072 BK 3609, Page 785 in the
Official Records of Calcasieu Parish, Louisiana

Yankton

  41.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds, by Yankton Investments, LLC in favor of
Lehman Commercial Paper Inc., as Administrative Agent dated as of December 27,
2006, recorded July 10, 2007 as Original 487, Bundle 11972 in the Official
Records of East Baton Rouge Parish, Louisiana

Chatsworth, Baton Rouge

  42.   Mortgage, Assignment of Leases and Rents, Security Agreement and
Collateral Assignment of Proceeds by PNK (Baton Rouge) Partnership in favor of
Lehman Commercial Paper Inc., as Administrative Agent, dated as of April 18,
2008, recorded June 4, 2008 as Original 713, Bundle 12061 in the Official
Records of East Baton Rouge Parish, Louisiana

Reno, Nevada

  43.   Deed of Trust, Security Agreement, Fixture Filing and Assignment of
Rents, by PNK (Reno), LLC in favor of Lehman Commercial Paper Inc., as
Administrative Agent, dated as of December 17, 2003, recorded December 18, 2003
as Document No. 2970540 in the Official Records of Washoe County, Nevada

  44.   First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents, dated as of August 27, 2004, recorded September 2, 2004 as
Document No. 3092956 in the Official Records of Washoe County, Nevada

  45.   Amended and Restated Deed of Trust with Assignment of Rents, Security
Agreement and Fixture Filing, dated as of December 14, 2005, by PNK (Reno), LLC
in favor of Lehman Commercial Paper Inc., as Administrative Agent, recorded
December 19, 2005 as Document No. 3325426 in the Official Records of Washoe
County, Nevada

  46.   First Amendment to Amended and Restated Deed of Trust with Assignment of
Rents, Security Agreement and Fixture Filing, dated as of November 17, 2006,
recorded November 27, 2006 as Document No. 3466860 in the Official Records of
Washoe County, Nevada

  47.   Substitution of Trustee and Partial Reconveyance dated as of June 27,
2006, recorded July 7, 2006 as Document No. 3410820 in the Official Records of
Washoe County, Nevada

 

 



--------------------------------------------------------------------------------



 



  48.   Partial Reconveyance dated as of October 17, 2007, recorded November 21,
2007 as Document No. 3596480 in the Official Records of Washoe County, Nevada

Colorado

  49.   Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing, by Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper
Inc., as Administrative Agent, dated as of August 24, 2006, recorded August 24,
2006 as Instrument No. 130797 in the Official Records of Gilpin County, Colorado

  50.   First Amendment to Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, dated as of November 17, 2006, recorded
November 21, 2006 as Instrument No. 131671 in the Official Records of Gilpin
County, Colorado

Preferred Ship Mortgages
Boomtown Belle II

  51.   Preferred Ship Mortgage, by Louisiana-I Gaming in favor of Lehman
Commercial Paper Inc., as Administrative Agent, dated as of December 17, 2003,
recorded December 18, 2003 as Document No. 87, Batch BK 04-49 in the Official
Records of the National Vessel Documentation Center

  52.   Amendment to Preferred Ship Mortgage, dated as of August 27, 2004,
recorded September 1, 2004 as Document No. 2615121, Batch 283759 in the Official
Records of the National Vessel Documentation Center

  53.   Amended and Restated Preferred Ship Mortgage, by Louisiana-I Gaming in
favor of Lehman Commercial Paper Inc., as Administrative Agent, dated as of
December 14, 2005, recorded January 10, 2006 as Document No. 4755189, Batch
445312 in the Official Records of the National Vessel Documentation Center

  54.   Supplement to Preferred Ship Mortgage, dated as of February 16, 2006,
received March 14, 2006 as Document No. 5087012, Batch 469265

  55.   First Amendment to Amended and Restated Preferred Ship Mortgage, dated
as of November 17, 2006, recorded November 17, 2006 as Document No. 6345197,
Batch 554870 in the Official Records of the National Vessel Documentation Center

Mary’s Prize

  56.   Preferred Ship Mortgage, by PNK (Bossier City), Inc. in favor of Lehman
Commercial Paper Inc., as Administrative Agent, dated as of December 17, 2003,
recorded December 18, 2003 as Document No. 86, Batch BK 04-49 in the Official
Records of the National Vessel Documentation Center

  57.   Amendment to Preferred Ship Mortgage, dated as of August 27, 2004,
recorded September 1, 2004 as Document No. 2615119, Batch 283759 in the Official
Records of the National Vessel Documentation Center

 

 



--------------------------------------------------------------------------------



 



  58.   Amended and Restated Preferred Ship Mortgage, by PNK (Bossier City),
Inc. in favor of Lehman Commercial Paper Inc., as Administrative Agent, dated as
of December 14, 2005, recorded January 10, 2006 as Document No. 4755187, Batch
445312 in the Official Records of the National Vessel Documentation Center

  59.   Supplement to Preferred Ship Mortgage, dated as of February 16, 2006,
received March 14, 2006 as Document No. 5087013, Batch 469265

  60.   First Amendment to Amended and Restated Preferred Ship Mortgage, dated
as of November 17, 2006, recorded November 17, 2006 as Document No. 6345200,
Batch 554870 in the Official Records of the National Vessel Documentation Center

Miss Belterra

  61.   Preferred Ship Mortgage, by Belterra Resort Indiana, LLC in favor of
Lehman Commercial Paper Inc., as Administrative Agent, dated as of December 17,
2003, recorded December 18, 2003 as Document No. 88, Batch BK 04-49 in the
Official Records of the National Vessel Documentation Center

  62.   Amendment to Preferred Ship Mortgage, dated as of August 27, 2004,
recorded September 1, 2004 as Document No. 2615120, Batch 283759 in the Official
Records of the National Vessel Documentation Center

  63.   Amended and Restated Preferred Ship Mortgage, by Belterra Resort
Indiana, LLC in favor of Lehman Commercial Paper Inc., as Administrative Agent,
dated as of December 14, 2005, recorded January 10, 2006 as Document
No. 4755190, Batch 445312 in the Official Records of the National Vessel
Documentation Center

  64.   Supplement to Preferred Ship Mortgage, dated as of February 16, 2006,
received March 14, 2006 as Document No. 5087014, Batch 469265

  65.   First Amendment to Amended and Restated Preferred Ship Mortgage, dated
as of November 17, 2006, recorded November 17, 2006 as Document No. 6345203,
Batch 554870 in the Official Records of the National Vessel Documentation Center

L’Auberge Du Lac

  66.   Preferred Ship Mortgage, by PNK (Lake Charles), L.L.C. in favor of
Lehman Commercial Paper Inc., as Administrative Agent, dated as of September 23,
2005, recorded October 6, 2005 as Document No. 4353267, Batch 416176 in the
Official Records of the National Vessel Documentation Center

  67.   Amended and Restated Preferred Ship Mortgage, by PNK (Lake Charles),
L.L.C. in favor of Lehman Commercial Paper Inc., as Administrative Agent, dated
as of December 14, 2005, recorded January 10, 2006 as Document No. 4755188,
Batch 445312 in the Official Records of the National Vessel Documentation Center

  68.   Supplement to Preferred Ship Mortgage, dated as of February 16, 2006,
received March 14, 2006 as Document No. 5087011, Batch 469265

 

 



--------------------------------------------------------------------------------



 



  69.   First Amendment to Amended and Restated Preferred Ship Mortgage, dated
as of November 17, 2006, recorded November 17, 2006 as Document No. 6345194,
Batch 554870 in the Official Records of the National Vessel Documentation Center

UCC Financing Statements

  70.   File No. 2004027236-0, filed on September 2, 2004; Amendment File No.
2009017492-0, filed on July 15, 2009 (Belterra Resort Indiana, LLC)

  71.   File No. 2004027238-4, filed on September 2, 2004; Amendment File No.
2009017491-8, filed on July 15, 2009 (Belterra Resort Indiana, LLC)

  72.   File No. 2005040468-0, filed on December 27, 2005 (Belterra Resort
Indiana, LLC)

  73.   File No. 20050259208E, filed on December 16, 2005 (BILOXI CASINO CORP.)
    74.   File No. 53920932, filed on December 16, 2005 (BOOMTOWN, LLC)     75.
  File No. 20051890765, filed on November 28, 2005 (CASINO MAGIC CORP.)     76.
  File No. 200519172297, filed on December 16, 2005 (CASINO MAGIC CORP.)     77.
  File No. 20060005202J, filed on January, 4, 2006 (CASINO ONE CORPORATION)    
78.   File No. 26289971, filed on December 20, 2005 (LOUISIANA-I GAMING)     79.
  File No. 26290010, filed on December 23, 2005; Amendment File No. 26290079,
filed on January 5, 2006 (LOUISIANA-I GAMING)     80.   File
No. 200500011189360, filed on December 16, 2005 (OGLE HAUS, LLC)     81.   File
No. 42473637, filed on September 1, 2004; Amendment File No. 2009 2277959, filed
on July 15, 2009 (PINNACLE ENTERTAINMENT, INC.)     82.   File No. 42473645,
filed on September 1, 2004; Amendment File No. 2009 2277975, filed on July 15,
2009 (PINNACLE ENTERTAINMENT, INC.)     83.   File No. 42667394, filed on
September 22, 2004; Amendment File No. 2009 2277967, filed on July 15, 2009
(PINNACLE ENTERTAINMENT, INC.)     84.   File No. 53920957, filed on
December 16, 2005; Amendment No. 62360121, filed on July 10, 2006 (PINNACLE
ENTERTAINMENT, INC.)     85.   File No. 10-41747, filed on March 15, 2007 (PNK
(BATON ROUGE) PARTNERSHIP)     86.   File No. 08-395004, filed on December 21,
2005 (PNK (BOSSIER CITY), INC.)     87.   File No. 08-395049, filed on
December 27, 2005 (PNK (BOSSIER CITY), INC.)     88.   File No. 09-1052309,
filed on December 20, 2005 (PNK (BOSSIER CITY), INC.)     89.   File
No. 09-1052462, filed on December 28, 2005 (PNK (BOSSIER CITY), INC.)

 

 



--------------------------------------------------------------------------------



 



  90.   File No. 10-34896, filed on December 19, 2005; Amendment No. 10-35139,
filed on January 5, 2006 (PNK (BOSSIER CITY), INC.)

  91.   File No. 53920817, filed on December 16, 2005 (PNK (CHILE 1), LLC)    
92.   File No. 53920874, filed on December 16, 2005 (PNK (CHILE 2), LLC)     93.
  File No. 50959446, filed on March 29, 2005 (PNK (ES), LLC)     94.   File
No. 52487578, filed on August 10, 2005 (PNK (ES), LLC)     95.   File
No. 53920916, filed on December 16, 2005 (PNK (ES), LLC)

  96.   File No. 10-34896, filed on December 19, 2005; Amendment No. 10-35139,
filed on January 5, 2006 (PNK (LAKE CHARLES), L.L.C.)

  97.   File No. 10-34966, filed on December 21, 2005 (PNK (LAKE CHARLES),
L.L.C.)     98.   File No. 53611531, filed on November 21, 2005 (PNK (ST. LOUIS
RE), LLC)     99.   File No. 53611556, filed on November 21, 2005 (PNK (ST.
LOUIS RE), LLC)     100.   File No. 53920841, filed on December 16, 2005 (PNK
(ST. LOUIS RE), LLC)

  101.   File No. 53611564, filed on November 21, 2005; Amendment No. 91231478,
filed on April 17, 2009 (PNK (STLH), LLC (formerly known as PNK (ST. LOUIS 4S),
LLC)

  102.   File No. 53611572, filed on November 21, 2005; Amendment No. 91231379,
filed on April 17, 2009 (PNK (STLH), LLC (formerly known as PNK (ST. LOUIS 4S),
LLC)

  103.   File No. 53920866, filed on December 16, 2005; Amendment No. 91232211,
filed on April 17, 2009 (PNK (STLH), LLC (formerly known as PNK (ST. LOUIS 4S),
LLC)

  104.   File No. 2004027240-9, filed on September 2, 2004; Amendment
No. 2009017493-2, filed on July 15, 2009 (PNK (RENO), LLC)

  105.   File No. 2005039756-8, filed on December 16, 2005 (PNK (RENO), LLC)    
106.   File No. 10-41746, filed on March 15, 2007 (PNK (SCB), L.L.C.)     107.  
File No. 20070972140, filed on March 14, 2007 (PNK Development 7, LLC)     108.
  File No. 20070972116, filed on March 14, 2007 (PNK Development 8, LLC)    
109.   File No. 20070972124, filed on March 14, 2007 (PNK Development 9, LLC)

  110.   File No. 20070104652J, filed on September 13, 2007 (PRESIDENT RIVERBOAT
CASINO-MISSOURI, INC.)

  111.   File No. 20050125540F, filed on December 16, 2005 (ST. LOUIS CASINO
CORP.)

 

 



--------------------------------------------------------------------------------



 



  112.   File No. 2006038028-6, filed on November 15, 2006 (YANKTON INVESTMENTS,
LLC)

Other

  113.   Collateral Assignment of Redevelopment Agreement by and among Pinnacle
Entertainment, Inc., Lehman Commercial Paper Inc. and Land Clearance
Redevelopment Authority of the City of St. Louis, dated as of August 27, 2004,
recorded November 10, 2004 in Book 11102004, Page 0083 of the Official Records
of the City of St. Louis, Missouri

  114.   Collateral Assignment of Cooperative Endeavor Development Agreement by
and among PNK (Lake Charles), L.L.C., Lehman Commercial Paper Inc., the Lake
Charles Harbor & Terminal District, the Calcasieu Parish Police Jury, and the
City of Lake Charles, Louisiana, dated as of August 27, 2004, recorded
September 7, 2004 as File Number 2687137 BK 2893, Page 1 in the Official Records
of Calcasieu Parish, Louisiana

  115.   Water Permits and Rights secured by Lien in favor of Lehman Commercial
Paper Inc. as on file with the Nevada State Engineer’s Office

 

 



--------------------------------------------------------------------------------



 



Schedule 3
1. Each of the Borrower, BILOXI CASINO CORP., CASINO MAGIC CORP., CASINO ONE
CORPORATION, PNK (BOSSIER CITY), INC., ST. LOUIS CASINO CORP., BELTERRA RESORT
INDIANA, LLC, BOOMTOWN, LLC, OGLE HAUS, LLC, PNK (LAKE CHARLES), L.L.C., PNK
(RENO), LLC, LOUISIANA-I GAMING, PNK (ES), LLC, PNK (ST. LOUIS RE), LLC, PNK
(CHILE 1), LLC, PNK (CHILE 2), LLC, YANKTON INVESTMENTS, LLC, PNK (BATON ROUGE)
PARTNERSHIP, PNK Development 7, LLC, PNK Development 8, LLC, PNK Development 9,
LLC, PNK (SCB), L.L.C., PNK (STLH), LLC and President Riverboat Casino-Missouri,
Inc. is party to the Security Agreement.
2. All outstanding equity interests and promissory notes (if any), with
appropriate transfer instruments (where required), owned by or on behalf of each
Loan Party have been pledged pursuant to the Security Agreement or the Pledge
Agreements.
3. All Uniform Commercial Code financing statements and other appropriate
documents and instruments required to perfect the Liens created under the
Security Documents have been filed, registered, recorded or delivered.
4. All Mortgages, title insurance policies, appraisals and legal opinions with
respect to all Mortgaged Properties have been filed, registered, recorded or
delivered as required pursuant to the Credit Agreement and the Security
Documents, unless otherwise required upon request and such request was not made.
5. All consents and approvals required to be obtained in connection with the
execution and delivery of all Security Documents, the performance of the
obligations, and the granting of the Liens, thereunder, have been obtained,
except for the Nevada Gaming Commission’s approval of the transfer of the Pledge
Agreement (Gaming Regulated) with respect to the membership interest in PNK
(Reno), LLC from the Existing Agent to the Successor Agent.
6. Borrower has provided a list of the Loan Documents and other documents, to be
transferred from the Existing Agent to the Successor Agent, as follows:
Loan Documents

  (a)   All possessory collateral and security filings set forth on Schedule 2
of this Agreement

  (b)   Credit Agreement

(i) Second Amended and Restated Credit Agreement among Pinnacle Entertainment,
Inc. (“PEI”), as Borrower, The Several Lenders from Time to Time Parties
Thereto, Lehman Brothers Inc., and Bear, Stearns & Co. Inc., as Joint Advisors,
Joint Lead Arrangers and Joint Book Runners, Wells Fargo Bank, N.A., as Lead
Arranger, Societe Generale, Deutsche Bank Securities Inc. and Wells Fargo Bank,
N.A., as Joint Documentation Agents, Bear Stearns Corporate Lending Inc., as
Syndication Agent and Lehman Commercial Paper Inc. (“LCPI”), as Administrative
Agent dated as of December 14, 2005
(ii) First Amendment to Second Amended and Restated Credit Agreement dated as of
December 22, 2005, between PEI and LCPI

 

 



--------------------------------------------------------------------------------



 



(iii) Second Amendment to Second Amended and Restated Credit Agreement dated as
of October 11, 2006 between PEI and LCPI
(iv) Third Amendment to Second Amended and Restated Credit Agreement dated as of
November 17, 2006 between PEI and LCPI
(v) Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
July 21, 2009 between PEI, LCPI and the lenders party thereto

  (c)   Subsidiary Guaranties

(i) Second Amended and Restated Subsidiary Guaranty dated as of December 14,
2005 made by Persons signatories thereto as Guarantors in favor of LCPI
(ii) Second Amended and Restated Subsidiary Guaranty Instrument of Joinder by
Yankton Investments, LLC dated as of October 6, 2006
(iii) Second Amended and Restated Subsidiary Guaranty Instrument of Joinder by
PNK Development 7, LLC, PNK Development 8, LLC, PNK Development 9, LLC, PNK
(SCB), L.L.C. and PNK (Baton Rouge) Partnership dated as of January 29, 2007
(iv) Second Amended and Restated Subsidiary Guaranty Instrument of Joinder by
President Riverboat Casino-Missouri, Inc. dated as of March 13, 2007

  (d)   Security Agreements

(i) Second Amended and Restated Security Agreement Instrument of Joinder by
Yankton Investments, LLC and delivered to Lehman Commercial Paper Inc., dated as
of October 6, 2006
(ii) Second Amended and Restated Security Agreement Instrument of Joinder by PNK
Development 7, LLC, PNK Development 8, LLC, PNK Development 9, LLC, PNK (SCB),
L.L.C. and PNK (Baton Rouge) Partnership and delivered to Lehman Commercial
Paper, Inc., dated as of February 15, 2007
(iii) Second Amended and Restated Security Agreement Instrument of Joinder by
President Riverboat Casino-Missouri, Inc. and delivered to Lehman Commercial
Paper Inc., dated as of March 13, 2007

  (e)   Pledge Agreements

(i) Amended and Restated Pledge Agreement (General), by Pinnacle Entertainment,
Inc. and Grantors in favor of Lehman Commercial Paper Inc., dated as of December
14, 2005
(ii) Amended and Restated Pledge Agreement (General) Instrument of Joinder by
Yankton Investments, LLC as joining party and delivered to Lehman Commercial
Paper Inc., dated as of October 6, 2006
(iii) Pledge Agreement Side Letter, dated July 28, 2008

 

 



--------------------------------------------------------------------------------



 



(iv) Amended and Restated Pledge Agreement (Gaming Regulated — CMC), by Pinnacle
Entertainment, Inc. in favor of Lehman Commercial Paper Inc., dated as of
December 14, 2005
(v) Amended and Restated Pledge Agreement (Gaming Regulated — Belterra), by
Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper Inc., dated as
of December 14, 2005
(vi) Amended and Restated Pledge Agreement (Gaming Regulated — Lake Charles), by
Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper Inc., dated as
of December 14, 2005
(vii) Amended and Restated Pledge Agreement (Gaming Regulated — Louisiana-I
Gaming), by Pinnacle Entertainment, Inc. and Boomtown, LLC in favor of Lehman
Commercial Paper Inc., dated as of December 14, 2005
(viii) Amended and Restated Pledge Agreement (Gaming Regulated — PNK (Bossier
City), Inc.), by Casino Magic Corp. in favor of Lehman Commercial Paper Inc.,
dated as of December 14, 2005
(ix) Amended and Restated Pledge Agreement (Gaming Regulated — Biloxi —
Mississippi), by Casino Magic Corp. in favor of Lehman Commercial Paper Inc.,
dated as of December 14, 2005
(x) Pledge Agreement (Gaming Regulated — PNK (Reno)), by Pinnacle Entertainment,
Inc. in favor of Lehman Commercial Paper Inc., dated as of March 16, 2004
(xi) First Amendment to Pledge Agreement (Gaming Regulated — PNK (Reno)), by
Pinnacle Entertainment, Inc., dated as of August 27, 2004
(xii) Second Amendment to Pledge Agreement (Gaming Regulated — PNK (Reno)), by
Pinnacle Entertainment, Inc. in favor of Lehman Commercial Paper Inc., dated as
of December 14, 2005
(xiii) Pledge Agreement (Gaming Regulated — Louisiana), by Pinnacle
Entertainment, Inc., PNK Development 7, LLC, PNK Development 8, LLC and PNK
Development 9, LLC in favor of Lehman Commercial Paper Inc., dated as of
February 15, 2007
(xiv) Pledge Agreement (Gaming Regulated — Missouri), by Pinnacle Entertainment,
Inc. in favor of Lehman Commercial Paper Inc., dated as of March 13, 2007
(xv) Pledge Agreement (Gaming Regulated — Missouri), by Casino Magic Corp. in
favor of Lehman Commercial Paper Inc., dated as of July 28, 2008

 

 



--------------------------------------------------------------------------------



 



  (f)   Other Collateral Assignments

(i) Collateral Assignment of Construction Contract by PNK (SCB), L.L.C. in favor
of Lehman Commercial Paper Inc., dated February 21, 2008 (Sugarcane Bay Project)
(ii) Consent to Collateral Assignment of Construction Contract by Manhattan
Construction Company, dated May 23, 2008 (Sugarcane Bay Project)
(iii) Collateral Assignment of Architect’s Contract by Casino One Corporation in
favor of Lehman Commercial Paper Inc., dated October 16, 2006 (Marnell
Architecture — St. Louis City Project)
(iv) Consent to Collateral Assignment of Architect’s Contract by Marnell
Architecture, dated October 16, 2006
(v) Collateral Assignment of Architect’s Contract by Casino One Corporation in
favor of Lehman Commercial Paper Inc., dated October 16, 2006 (Hellmuth, Obata &
Kassabaum, Inc. — St. Louis City Project)
(vi) Consent to Collateral Assignment of Architect’s Contract by Hellmuth, Obata
& Kassabaum, Inc., dated October 5, 2006
(vii) Collateral Assignment of Construction Contract by Casino One Corporation
in favor of Lehman Commercial Paper Inc., dated January 30, 2008 (St. Louis City
Project)
(viii) Collateral Assignment of Construction Contract by Casino One Corporation
in favor of Lehman Commercial Paper Inc., dated as of October 31, 2008
(ix) Consent to Collateral Assignment of Construction Contract by Yates/Paric,
dated October 31, 2008
Other Documents To Be Transferred

  (g)   Instrument of Joinder to the Second Amended and Restated Trademark
Collateral Assignment, dated March 13, 2007, by President Riverboat
Casino-Missouri, Inc.

  (h)   Landlord Consents and SDNA’s

(i) Lender Consent and Confirmation among Pinnacle Entertainment, Inc. and
Lehman Commercial Paper Inc., dated as of October 10, 2007 (Four Seasons, St.
Louis, Missouri)
(ii) Subordination and Non-Disturbance Agreement dated October 30, 2007 among
Lehman Commercial Paper Inc. and Four Seasons Hotels Limited
(iii) Tenant Estoppel, Subordination, Nondisturbance and Attornment Agreement
dated December 6, 2005 by Ohar, Inc. d/b/a Sundeckers in favor of Lehman
Commercial Paper Inc., recorded February 13, 2006 in Book 02132006, Page 151 of
the Official Records of the City of St. Louis, Missouri

 

 



--------------------------------------------------------------------------------



 



(iv) Water Permits and Rights secured by Lien in favor of Lehman Commercial
Paper Inc. as on file with the Nevada State Engineer’s Office
(v) Landlord Estoppel (Parcel A) dated as of December 17, 2003 by The Webster
Family Limited Partnership and The Diuguid Family Limited Partnership in favor
of Lehman Commercial Paper Inc.
(vi) Landlord Estoppel (Parcel B) dated as of December 17, 2003 by Daniel
Webster, Marsha S. Webster, William G. Diuguid, Sarah T. Diuguid, J.R. Showers,
III and Carol A. Showers in favor of Lehman Commercial Paper Inc.
(vii) Landlord Consent dated as of December 12, 2005 made by St. Louis County
Port Authority and Pinnacle Entertainment, Inc. in favor of Lehman Commercial
Paper Inc., and recorded on December 22, 2005, in the Office of the Recorder of
Deeds of St. Louis County, Missouri as Instrument No. 2005122201017
(viii) Landlord’s Consent and Estoppel dated December 2003 by State of Louisiana
State Land Office for the benefit of Lehman Commercial Paper Inc.
(ix) Landlord’s Consent and Estoppel dated as of August 27, 2004 by State of
Louisiana State Land Office for the benefit of Lehman Commercial Paper Inc.
(x) Landlord’s Consent and Estoppel dated as of December 14, 2005 by State of
Louisiana State Land Office for the benefit of Lehman Commercial Paper Inc.
(xi) Landlord Consent dated as of December 15, 2003 among Lake Charles Harbor &
Terminal District, PNK (Lake Charles), L.L.C. and Lehman Commercial Paper Inc.
(xii) Notice to Landlord dated August 9, 2004 regarding reliance on December 15,
2003 Landlord Consent
(xiii) Notice to Landlord dated December 5, 2005 regarding reliance on December
15, 2003 Landlord Consent

  (i)   Title Policies with endorsements obtained from time to time

(i) Belterra, Indiana: Chicago Title Insurance Company Policy No. 000377014
issued on 12/28/05, plus multiple endorsements
(ii) 8500 Alabama Avenue, St. Louis, Missouri: Chicago Title Insurance Company
Policy No. 020053920 issued on 3/27/06, plus six endorsements
(iii) Embassy Suites, 901 and 925 N. First Street, St. Louis, Missouri: Chicago
Title Insurance Company Policy No. 020053821 issued on 12/27/05
(iv) 19 Parcels from LCRA, St. Louis, Missouri: Chicago Title Insurance Policy
No. 7210773-189206 issued on 12/21/05, plus multiple endorsements
(v) St. Louis City Project and Bronson Property, St. Louis, Missouri: Chicago
Title Insurance Policy No. 7210773-189243 issued on 11/17/06

 

 



--------------------------------------------------------------------------------



 



(vi) County Project Site, St. Louis, Missouri: Chicago Title Insurance Company
Policy No. 20053822P issued on 11/21/06
(vii) Cherrick’s subdivision, St. Louis, Missouri: Commonwealth Land Title
Insurance Company Policy No. 11043387 issued on 11/14/07
(viii) Bossier City, Louisiana: Chicago Title Insurance Company Policy No.
19-0037-02-001696 issued on 12/19/03 plus multiple endorsements
(ix) New Orleans, Louisiana: Chicago Title Insurance Company Policy No.
19-0037-02-001697 issued on 12/19/03, plus multiple endorsements
(x) Burgoyne Residence, Lake Charles, Louisiana: Chicago Title Insurance Policy
No. 72107-701569 issued on 1/20/06, plus multiple endorsements
(xi) Lake Charles, Louisiana — fee interest acquired from Harrah’s acquisition:
Stewart Title Guaranty Company Policy No. 9702-1449636 issued on 5/2/07
(xii) Lake Charles, Louisiana (fee and leasehold): Chicago Title Insurance
Company Policy No. 19008510700000159 issued on 12/30/03
(xiii) Country Club Road, Lake Charles, Louisiana: Chicago Title Insurance
Company Policy No. 7230718-76553516 issued on 10/3/08
(xiv) Baton Rouge, Louisiana (Yankton): Chicago Title Insurance Company Policy
No. 72107-577838 issued on 7/10/07
(xv) Baton Rouge, Louisiana (Chatsworth): Fidelity National Title Insurance
Company Policy No. 2730718-75235487 issued on 6/4/08
(xvi) Reno, Nevada: Chicago Title Insurance Company Policy No. 05006749-1-T
issued on 12/19/05, plus multiple endorsements
(xvii) Central City, Colorado: Chicago Title Insurance Company Policy No.
75-1528-207-207319 issued on 11/21/06
(xviii) Chicago Title Insurance Company, Reinsurance File No. CTI-1-C-25868

  (a)   Chicago Title Insurance Company, as Cedar and the following reinusurers:

(1) National Title Insurance of New York Inc.
(2) Alamo Title Insurance Company
(3) Nations Title Insurance of New York Inc.
(4) Fidelity National Title Insurance Company
(5) Ticor Title Insurance Company of Florida
(6) Security Union Title Insurance Company

 

 



--------------------------------------------------------------------------------



 



(7) First American Title Insurance Company
(8) Ticor Title Insurance Company

  (j)   Legal Opinions

Delivered on December 14, 2005
(i) Legal Opinion of Irell & Manella LLP (Delaware)
(ii) Legal Opinion of General Counsel of Pinnacle Entertainment, Inc.
(iii) Legal Opinion of Schreck Brignone (Nevada)
(iv) Legal Opinion of Briol and Associates (Minnesota)
(v) Legal Opinion of Stone Pigman (Louisiana)
(vi) Legal Opinion of Watkins Ludlam (Mississippi)
(vii) Legal Opinion of Baker & Daniels (Indiana)
(viii) Legal Opinion of Lathrop and Gage (Missouri)
(ix) Legal Opinion of Marshall Hill Cassas & de Lipkau (Water Rights)
Delivered on November 17, 2006
(i) Legal Opinion of Irell & Manella LLP (Delaware)
(ii) Legal Opinion of Schreck Brignone (Nevada)
(iii) Legal Opinion of Stone Pigman (Louisiana)
(iv) Legal Opinion of Watkins Ludlam (Mississippi)
(v) Legal Opinion of Baker & Daniels (Indiana)
(vi) Legal Opinion of Lathrop and Gage (Missouri)
(vii) Legal Opinion of Parsons Behle and Latimer (Water Rights)
Other
(i) Legal Opinion of McAfee & Taft dated June 12, 2009 regarding security
interest granted in Cessna Citation aircraft (N208LB)

  (k)   Certificates of Insurance

 

 



--------------------------------------------------------------------------------



 



Schedule 4
The Existing Agent shall have delivered to the Successor Agent:
(a) copies of the Loan Documents and other documents, as listed on Schedule 2
and Schedule 3 of this Agreement, existing as of the Effective Date, together
with all amendments and supplements thereto;
(b) a list of all of the Lenders and their respective commitments as of the
close of business on the date of this Agreement;
(c) an executed assignment of mortgage or deed of trust (as applicable and if
reasonably necessary) with regard to each of the Mortgages, as listed on
Schedule 2 of this Agreement, in its capacity as Administrative Agent (provided
that neither the Existing Agent nor the Successor Agent shall be responsible for
the form, content or filing of any such assignments or the applicable
mortgages);
(d) those additional documents, as listed on Schedule 2 and Schedule 3 of this
Agreement, prepared to transfer, as of record, the security interests, financing
statements and all other notices of security interests and Liens previously
filed by it in its capacity as Administrative Agent (provided that neither the
Existing Agent nor the Successor Agent shall be responsible for the form,
content or filing of any such financing statements, instruments or notices); and
(e) (i) copies of all of the Existing Agent’s books and records concerning the
Loans (including without limitation all of those books and records that evidence
the amount of principal, interest and other sums due under the Loan Documents)
and (ii) such other information and data as shall be reasonably necessary for
the Successor Agent to establish an Intralinks website (or substantially similar
electronic transmission system) for purposes of general communications with the
parties to the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF GUARANTORS
By signing this Consent, each Guarantor hereby consents to the foregoing
Agreement (including without limitation the amendments to the Credit Agreement
contained therein), and confirms that (i) the obligations of the Borrower under
the Credit Agreement as modified by the Agreement (x) are guaranteed by the
Guarantors as set forth in the Subsidiary Guaranty and (y) constitute
Obligations, and (ii) notwithstanding the effectiveness of the terms of the
Agreement, the Subsidiary Guaranty and each of the Loan Documents to which it is
a party is, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects.
Each Guarantor agrees to execute any documentation and to take such other
actions as may reasonably be necessary to evidence the resignation and
appointment, and the transfer of the Collateral, as described in the Agreement,
in each case at the Borrower’s expense; provided that the Existing Agent shall
bear no responsibility for any actions taken or omitted to be taken by the
Successor Agent under this paragraph or under Section 1(a)(iv) of the Agreement.
Each Guarantor hereby confirms, as of the Effective Date, that the Successor
Agent becomes vested with all of the rights, powers, privileges and duties of
the Administrative Agent under each Loan Document applicable to such Guarantor,
and the Existing Agent is discharged from all of its duties and obligations as
the Administrative Agent under each Loan Document applicable to such Guarantor.
On and after the Effective Date, all possessory Collateral held by the Existing
Agent for the benefit of the Lenders shall be deemed to be held by the Existing
Agent as agent and bailee for the Successor Agent for the benefit of the Lenders
until such time as such possessory Collateral has been delivered to the
Successor Agent. Notwithstanding anything herein to the contrary or the
effectiveness of the terms hereof, each Guarantor agrees that all of such Liens
granted by any Guarantor, shall in all respects be continuing and in effect and
are hereby ratified and reaffirmed by each Guarantor. Without limiting the
generality of the foregoing, any reference to the Existing Agent on any publicly
filed document, to the extent such filing relates to the Liens and security
interests in the Collateral assigned pursuant to the Agreement and until such
filing is modified to reflect the interests of the Successor Agent, shall, with
respect to such Liens and security interests, constitute a reference to the
Existing Agent as collateral representative of the Successor Agent (provided,
that the parties hereto agree that the Existing Agent’s role as such collateral
representative shall impose no duties, obligations, or liabilities on the
Existing Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such Collateral other than
the requirements of the Existing Agent to consummate the assignments effected
hereby, whether such direction comes from the Successor Agent, the Required
Lenders, or otherwise and the Existing Agent shall have the full benefit of the
protective provisions of Section 9 (The Agents), including, without limitation,
Section 9.7 (Indemnification), while serving in such capacity).
Each Guarantor hereby represents and warrants on and as of the date hereof and
on and as of the Effective Date that it is legally authorized to enter into and
has duly executed and delivered this Consent.
Without limiting its obligations in any way under any of the Loan Documents,
each Guarantor reaffirms and acknowledges its obligations to the Successor Agent
to the extent provided in any Loan Document applicable to it and that the
delivery of any agreements, instruments or any other document and any other
actions taken or to be taken to the extent required by and in accordance with
any Loan Document applicable to it shall be to the satisfaction of Successor
Agent notwithstanding whether any of the foregoing was or were previously
satisfactory to the Existing Agent.

 

 



--------------------------------------------------------------------------------



 



Each Guarantor hereby unconditionally and irrevocably waives all claims, suits,
debts, liens, losses, causes of action, demands, rights, damages or costs, or
expenses of any kind, character or nature whatsoever, known or unknown, fixed or
contingent, which any of them may have or claim to have against Lehman (whether
in its capacity as an agent, lender, hedging counterparty or otherwise) or its
agents, employees, officers, affiliates, directors, representatives, attorneys,
successors or assigns (collectively, the “Released Parties”) to the extent
arising out of or in connection with the Loan Documents, including without
limitation damages resulting from any prior or future failure to fund the
Commitment of Lehman thereunder (collectively, the “Claims”). Each Guarantor
further agrees forever to refrain from commencing, instituting or prosecuting
any lawsuit, action or other proceeding against any Released Parties with
respect to any and all of the foregoing described waived, released, acquitted
and discharged Claims or from exercising any right of recoupment or setoff that
it may have under a master netting agreement or otherwise against any Released
Party with respect to Obligations under the Loan Documents. For the avoidance of
doubt, it is acknowledged that the Commitment of Lehman as a Lender under the
Credit Agreement is not, and is not meant to be, terminated hereby. Each of the
Released Parties shall be a third party beneficiary of the release herein
provided.
Each Guarantor hereby agrees that this Consent (i) does not impose on the
Existing Agent affirmative obligations or indemnities to which it was not
already subject, as of the date of its petition commencing its proceeding under
chapter 11 of the Bankruptcy Code, and that could give rise to any
administrative expense claims other than claims arising as a result of (x) the
failure by Lehman to perform any of its obligations hereunder or (y) any
representation or warranty of Lehman set forth herein not being true and correct
on and as of the date hereof and on and as of the Effective Date and (ii) is not
inconsistent with the terms of the Credit Agreement.
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the  _____  day of  _____, 2009.

                          BILOXI CASINO CORP., a Mississippi corporation
CASINO MAGIC CORP., a Minnesota corporation
ST. LOUIS CASINO CORP., a Missouri corporation    
 
                   
 
  By:                                       Name:   Stephen H. Capp            
Title:   Chief Financial Officer    
 
                        CASINO ONE CORPORATION, a Mississippi corporation
PNK (BOSSIER CITY), INC., a Louisiana corporation    
 
                   
 
  By:                                       Name:   Stephen H. Capp            
Title:   Treasurer    
 
                        BELTERRA RESORT INDIANA, LLC,
a Nevada limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        BOOMTOWN, LLC,
a Delaware limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                          OGLE HAUS, LLC,
an Indiana limited liability company    
 
                        By:   Belterra Resort Indiana, LLC,
its sole member    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (LAKE CHARLES), L.L.C.,
a Louisiana limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member and manager    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (RENO), LLC,
a Nevada limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                          LOUISIANA-I GAMING,
a Louisiana partnership in Commendam    
 
                        By:   Boomtown, LLC,
its general partner    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (ES), LLC,
a Delaware limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (ST. LOUIS RE), LLC,
a Delaware limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                          PNK (CHILE 1), LLC,
a Delaware limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (CHILE 2), LLC,
a Delaware limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                              YANKTON INVESTMENTS, LLC,
a Nevada limited liability company    
 
                       
 
  By:                                           Name:   John A. Godfrey        
    Title:   Manager    
 
                            PNK (BATON ROUGE) PARTNERSHIP, a
Louisiana partnership    
 
                            By:   PNK Development 8, LLC,
its Managing Partner    
 
                                By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
          By:                                  
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK Development 7, LLC,
a Delaware limited liability company    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK Development 8, LLC,
a Delaware limited liability company    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
      By:                                  
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                              PNK Development 9, LLC,
a Delaware limited liability company    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (SCB), L.L.C.,
a Louisiana limited liability company    
 
                            By:   PNK Development 7, LLC,
its sole member    
 
                                By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
          By:        
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (STLH), LLC,
a Delaware limited liability company    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and
Chief Financial Officer    
 
                            President Riverboat Casino-Missouri, Inc.
a Missouri corporation    
 
                       
 
  By:                                           Name:   Stephen H. Capp        
    Title:   Chief Financial Officer    

Consent of Guarantors to Agency Transfer Agreement

 

 